Mr. Justice Hernández,
after making the above statement of facts, rendered the opinion of the conrt.
The findings of fact of the above order are accepted'.
According to article 1810 of the Law of Civil Procedure, all proceedings in which the intervention of the judge is requested or is necessary, without there being actual litigation, or in which no question is raised between known and definite parties, shall be considered as acts of voluntary jurisdiction.
The proceedings instituted by Eulogia Nadal, Kearney’s widow, are and should be considered as of voluntary jurisdiction, not only because no actual litigation is involved, or issue raised between known and definite parties, as required by aforementioned legal provision, but because it is expressly included under title XI, book III, of the Law of Civil Procedure, which provides for the alienation of the property of minors and incapacitated persons and settlement of their rights out of court, and the cause alleged for the proposed alienation, namely, the necessity of satisfying a debt due Leocadia Alvarez, does not make it contentious, inasmuch as aforesaid cause justifies the institution of the proceeding which is provided for under article 2020 of said Law of Civil Procedure.
The necessity and utility of the alienation of the shares in question having been established in due legal form, the request of Leocadia Nadal, widow of Kearney, should be granted.
Having examined articles 1810, 2010, 2011, 2012, 2013 and 2014 of the Law of Civil Procedure, the order appealed from which was made by the court of San Juan on July last is set aside, and we grant Eulogia Nadal, widow of Kearney, the authorization requested by her to alienate or transfer to Leocadia Alvarez, widow of Kearney, the thirty shares in *235question, in payment of the credit of three thousand dollars contracted in favor of the latter by the late Daniel W. Kear-ney.
The record of the District Court of San Juan is ordered to be returned, with a certificate of the present decision, for such action as may be proper.
Chief' Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.